MORRISON, Presiding Judge.
The offense is the transportation of beer in a dry area; the punishment, a fine of $200.00.
Deputy Sheriff Greaves testified that he found 45 thirty-two ounce bottles of beer in the appellant’s automobile about midnight of the day charged in the information and that the appellant was the driver thereof.
Appellant, testifying in his own behalf, stated that he had bought three cases of beer for his own use and not for sale. He denied any knowledge of the fourth case about which the officer had testified.
Appellant’s landlady testified that she had never observed any conduct on the part of the appellant that would indicate that he was selling beer.
We shall discuss the contentions presented in appellant’s brief. He states that the evidence is insufficient to show that the offense occurred in Coleman County. We have concluded that the following testimony of Officer Greaves supplies such proof:
“Q. Mr. Greaves, did you have occasion to be traveling in your car, in Coleman County, Texas, on or about March 29th? A. Yes, sir.
* * * *
“Q. Did you have occasion to see defendant, Archie Green, on March 29th? A. I did.
“Q. Where did you see the defendant? A. I saw him — well, *477it was the west edge of the City Limits of Santa Anna; he was coming towards Coleman.”
Appellant next contends that the court erred in overruling his oral motion to quash the jury panel. No proof was offered in support of such motion, and nothing is presented for review.
Appellant’s last contention is that the state failed to prove that the beer was being transported for the purpose of sale. Appellant’s defense that he purchased the beer at a place where the sale thereof was legal and was engaged in transporting it to a place where the possession thereof was legal was properly submitted to the jury in the court’s charge, and such defense was by the jury rejected; and we find the evidence sufficient to support the conviction.
Finding no reversible error, the judgment is affirmed.